DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group (I), Species (I)(A)(ii), directed to claims 1-9, 12-14, 16 and 18-23, in the reply filed on 8/24/2022 is acknowledged.

Claims 10-11, 15, 17 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12-14, 16 and 18 and claims 19 and 23 and claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear from the claim limitations, and in light of the specification, what the Applicant is claiming given that it is unclear what is, and what is not, intended by the recitation of a “vinyl structure content.”

Regarding claim 1, it is unclear from the claim limitations, and in light of the specification (see, for example, Table 1), what the Applicant is claiming given that it is unclear if the recited “vinyl structure content” of 32-50 wt% is referring to the percentage by weight of the “vinyl structure content” based on the conjugated diene monomer, or if the recited “vinyl structure content” of 32-50 wt% is referring to the percentage by weight of the “vinyl structure content” based on the entire first vinyl aromatic based copolymer.

Regarding claim 1, it is unclear from the claim limitations, and in light of the specification (see, for example, Table 1), what the Applicant is claiming given that it is unclear if the recited “vinyl structure content” of 32-50 wt% is referring to the percentage by weight of the “vinyl structure content” prior to the hydrogenation of the diene block(s) (greater than 95 % hydrogenation in said Table 1) or following said hydrogenation of the diene block(s).

Regarding claim 1, it is unclear if the recitation of “a conjugated diene monomer content” is referring back to the previously recited conjugated diene monomer, of if the recited content is referring to another, as yet unrecited, conjugated diene monomer.

Regarding claim 8, it is unclear from the claim limitations, and in light of the specification, what the Applicant is claiming given that itis unclear what is, and what is not, intended by the recitation of a “vinyl structure content.”

Regarding claim 8, it is unclear from the claim limitations, and in light of the specification (see, for example, Table 1), what the Applicant is claiming given that it is unclear if the recited “vinyl structure content” of greater than 60wt% is referring to the percentage by weight of the “vinyl structure content” based on the conjugated diene monomer, or if the recited “vinyl structure content” of greater than 60wt% is referring to the percentage by weight of the “vinyl structure content” based on the entire second vinyl aromatic based copolymer.

Regarding claim 8, it is unclear from the claim limitations, and in light of the specification (see, for example, Table 1), what the Applicant is claiming given that it is unclear if the recited “vinyl structure content” of greater than 60wt% is referring to the percentage by weight of the “vinyl structure content” prior to the hydrogenation of the diene block(s) (greater than 95 % hydrogenation in said Table 1) or following said hydrogenation of the diene block(s).

Regarding claim 8, it is unclear if the recitation of “a conjugated diene monomer content” is referring back to the previously recited conjugated diene monomer, of if the recited content is referring to another, as yet unrecited, conjugated diene monomer.

Claim 13 recites the limitation "the second vinyl aromatic based copolymer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as a second vinyl aromatic based copolymer has not been previously introduced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-9, 12-14, 16 and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al. (US 6579915 B2) in view of Kameda et al. (US 10414849 B2), and in light of the evidence provided by De Groot et al. (US 6846535 B2), De Keyzer et al. (US 6657000 B1), and Fujita et al. (US 6552118 B2).

Regarding claim(s) 1-4, 12 and 18-23, Kroll teaches a radiation curable adhesive composition for pressure sensitive adhesive (PSA) for tapes and labels (current claim 19) (column 3, lines 6-18) formed into a layer (PSA film, current claim 20) (column 10, lines 20-22) or is formed on a substrate (current claim 23), and has a loop tack of at least about 1.875 lb/in (~ 850 gf/in, current claim 21) (column 9, lines 54-57); which adhesive composition comprises 10-40 wt% of at least one vinyl modified block copolymer (first vinyl aromatic based copolymer) comprising polystyrene endblocks (vinyl aromatic monomer) and vinyl-functionalized polydiene midblocks (conjugated diene monomer) towards radiant energy crosslinking, 5-40 wt% of at least one second polymer that is also radiation sensitive, and 20-90 wt% of a tackifier (column 1, line 40 to column 2, line 1).  
The Examiner notes that the proportions of the combination of the at least one vinyl modified block copolymer and the at least one second polymer (i.e. the POLYMER of current claim 1) and the disclosed tackifier provides an overlap with the parts by weight limitations of current claim 1 (i.e. tackifier at 20-40 parts by weight; polymer at 60-80 parts by weight) .
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Kroll also teaches that the vinyl modified block copolymer is, inter alia, a linear SBS block copolymer (current claim 12) having a vinyl content of 25-70 % by weight and a vinyl aromatic content of 10-50 % by weight (column 3, line 66 to column 4, line 53), both of which overlap that presently claimed (i.e. vinyl structure content of 32-50 wt %, current claim 3; vinyl aromatic monomer content of 16-28 wt %, current claim 2).

Kroll is silent to the at least one vinyl modified block copolymer having an MFI of 20-60 g/10 min (current claim 1), or 30-50 g/10 min (current claim 4), at 230 °C and 2.16 kg, and to the adhesive composition having an MFI of greater than 20 g/10 min (current claim 22), at 230 °C and 2.16 kg.
However, the Examiner notes that it is established in the art that the vinyl aromatic content is chosen based on the balance of melt viscosity and mechanical strength as evidenced by De Groot (see column 5, lines 49-56 therein).  It is further noted that it is established in the art that the vinyl content is inversely proportional to the crystallinity, with crystallinity too high yielding polymers that are not suitable for PSAs  as evidenced by De Keyzer (see column 3, lines 19-25 therein).

In addition, while the melt flow rate (MFR) of Kameda was determined at 200 °C and 5 kgf (versus 230 °C and 2.16 kgf as presently claimed), Kameda instructs that block copolymers have a melt flow rate (MFR) of 0.1 to 50 g/10 mins towards a balance of bleeding resistance, coating properties and resistance to heat discoloration (column 18, lines 44-56).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the adhesive composition of Kroll with the presently claimed MFI and the proportions of a tackifier and the at least one vinyl modified block copolymer, and wherein the at least one vinyl modified block copolymer has the presently claimed vinyl aromatic monomer content, vinyl structure content and MFR towards the adhesive of Kroll demonstrating the tack, and the balance of melt viscosity, mechanical strength, crystallinity, bleeding resistance, coating properties and resistance to heat discoloration based on the properties required of the prior art’s intended application as in the present invention.

Regarding claims 6-7, while Kroll teaches that the weight average molecular weight (Mw) of the at least one vinyl modified block copolymer has a minimum Mw of 100,000 (column 4, lines 19-20), which is above the maximum Mw presently claimed, and a styrene block of the at least one vinyl modified block copolymer has a minimum molecular weight of 5,000 (column 4, lines 26-29), which above the maximum presently claimed, Kroll does not dissuade one skilled in the art against molecular weights outside those presently recited.
In addition, it is established in the art that the molecular weight of a polymer is proportional to the resulting viscosity as evidenced by Fujita (see column 2, lines 14-30 therein).

Therefore, given that the molecular weight of the styrene block is analogous to the % by weight of the styrene block (see above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the at least one vinyl modified block copolymer of Kroll with the presently claimed overall Mw and with a styrene block having the presently claimed molecular weight towards the adhesive composition demonstrating the viscosity, melt viscosity and mechanical strength required of the prior art’s intended application as in the present invention.

Regarding claims 8-9 and 13, while Kroll additionally teaches a second polymer in addition to the at least one vinyl modified block copolymer that does not comprises vinyl functionality such as, inter alia, styrene-isoprene-styrene (SIS) block polymers (current claim 13) having a styrene content of less than 25 wt%, which overlaps that presently claimed (i.e. 10-15 wt% of current claim 8) (column 6, line 21 to column 7, line 2), as noted above, Kroll does specify that the composition comprises 5-40 wt% of at least one second polymer that is also radiation sensitive (column 1, line 66 to column 2, line 1).

	When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount (i.e. 1:0.01 to 1:5), absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention (see also the above-noted obvious statement in regards to styrene and vinyl content, and the presently claimed MFI of the second vinyl based copolymer) to provide the adhesive composition of Kroll with the presently claimed second vinyl based copolymer in the proportions presently claimed and demonstrating the presently recited vinyl aromatic monomer content, vinyl structure content and MFR towards the adhesive of Kroll demonstrating the balance of melt viscosity, mechanical strength, crystallinity, bleeding resistance, coating properties and resistance to heat discoloration based on the properties required of the prior art’s intended application as in the present invention.

Regarding claims 14 and 16, Kroll teaches 5-40 wt% of at least one second polymer, which overlaps that presently claimed (less than 10 wt%, current claim 14), such as, inter alia, ethylene/alpha-olefin interpolymer towards minimizing the vinyl functionality, improved tack and high heat resistance (column 6, lines 20-44).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the adhesive composition of Kroll with the presently claimed olefin-based copolymer, and in the presently claimed proportions, towards the adhesive of Kroll demonstrating improved tack and heat resistance as in the present invention.

Regarding claim 18, Kroll contemplates the use of plasticizers as “optional” (e.g., oils), but Kroll does not require them (column 5, line 34 to column 6, line 19)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al. (US 6579915 B2) in view of Kameda et al. (US 10414849 B2) and in further view of Flood et al. (US 2007/0055015 A1).

Regarding claim 5, Flood teaches that the order-disorder transition temperature (ODT) of block copolymers is less than 250 °C towards ease of processing, minimizing creep and sufficient strength, and is defined as the temperature above which a zero shear viscosity can be measured (para 0049).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the at least one vinyl modified block copolymer of Kroll with the presently claimed overall ODT towards the adhesive composition demonstrating the ease of processing, creep and strength based on the requirements of the prior art’s intended application as in the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/18/2022